PER CURIAM.
In this appeal from an order denying a motion to set aside a final judgment based on a default the record is clear that appellant knew the status of the proceedings at least ten months before filing his motion. Under the circumstances present here the trial court did not abuse its discretion in denying the motion. Sternberg v. Barnett Bank of Fort Lauderdale, 400 So.2d 200 (Fla.4th DCA 1981). See, also, Lacore v. Giralda Bake Shop, Inc., 407 So.2d 275 (Fla. 3d DCA 1982). Williams’ inaction, like Steinberg’s, was not legally excusable. We therefore affirm.
AFFIRMED.
HERSEY, GLICKSTEIN and WALDEN, JJ., concur.